Title: From Benjamin Franklin to Francis Coffyn, 13 January 1781
From: Franklin, Benjamin
To: Coffyn, Francis


Sir,
Passy, Jan. 13. 1781
I received your several Favours of Dec. 15 & 27. I thank you much for the timely News you sent me of the English Declaration of War against Holland. I believe that tho’ they may make some present Profit by so unjust a Proceeding, they will in time have great Cause to repent of it.
Mr Wharton was still in France when you wrote to me concerning him, having been unfortunately detain’d many Months at L’Orient by the Alliance going off without him, & the Accidents that befel the Ariel. He did not sail till the 18th past. His Brothers at Philadelphia with whom I suppose he is connected in Business, are Men of good Substance & Character, and I imagine there is no Danger of your expected Remittances, tho’ the Circumstances of War may occasion some Delay.— The Luzerne is return’d to L’Orient, and perhaps you have now receiv’d Letters relating to that Affair.—
Only one of the four Men you reliev’d, viz. Heminway, appear’d here.—
I have the honour to be, with much Esteem Sir,
Mr Coffyn Negt. Dunkerque
